Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 1/28/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. The prior art rejections are withdrawn because the amendment to claim 1 has necessitated the scope of enablement rejection. Therefore, Applicant’s arguments are moot regarding the prior art rejections.
Claims 2, 4-8 and 11-17 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-11, and the species of HIV as the virus in the reply filed on 10/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 and 13 stand withdrawn.
Newly submitted claims 15-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the response filed 10/11/2021, Applicant elected HIV as the virus under examination. Hence, Applicant elected that genus at that time because HIV is a lentivirus. HIV  was also disclosed in the prior art of record in the restriction requirement (see Heine) thus destroying unity among the different virus types. It is noted that Applicant did not traverse the specie election requirement in the response filed 10/11/2021. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2, 4-8, 11 and 14 are under examination as they read on a lentivirus that is HIV.
Specification Objection
The disclosure is objected to because of the following informalities: At page 6, the specification refers to the method of claim 1 to carry out the claimed invention (lines 9-10). The specification cannot refer to claim numbers because the content of a claim can change or a claim could be canceled which would make the claimed irrelevant to the disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-8, 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treatment of a viral infection in a patient with a drug inhibiting a viral enzyme comprising assessing whether the patient is in need of a change in drug therapy due to the virus’ resistance to the drug therapy where the assessment of the virus’ susceptibility to treatment comprises: a)  extracting the virus from a  sample containing the virus; b) measuring the viral enzyme activity in both the absence of the drug and in the presence of the drug at a single predetermined concentration where the predetermined concentration corresponds to the IC50 values for a reference enzyme with a known level of drug resistance; and c) determining the virus’ susceptibility to treatment with the drug from the relation between the enzyme activities in the presence of the drug and the absence of the drug,  said treatment comprising a change in drug therapy if the  virus’ susceptibility is above (emphasis added) a predetermined cut-off level indicative of a need for a change in drug therapy, does not reasonably provide enablement for the method where the susceptibility to treatment with the drug from the relation between the enzyme activities in the presence of the drug and the absence of the drug is below (emphasis added) a pre-determined cut-off value.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
	1)  the nature of the invention,
	2)  the breadth of the claims,
	3)  the state of the prior art,
	4)  the predictability or unpredictability of the art,
	5)  the relative skill of those in the art,
	6) the amount of direction or guidance provided,
	7)  the presence or absence of working examples,
	8) the quantity of experimentation necessary


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:
1) The nature of the invention and 2) the breadth of the claims
Amended claim 2 is drawn a method for treatment of a viral infection in a patient with a drug inhibiting a viral enzyme comprising assessing whether the patient is in need of a change in drug therapy due to the virus’ resistance to the drug therapy where the assessment of the virus’ susceptibility to treatment comprises: a)  extracting the virus from a  sample containing the virus; b) measuring the viral enzyme activity in both the absence of the drug and in the presence of the drug at a single predetermined concentration where the predetermined concentration corresponds to the IC50 values for a reference enzyme with a known level of drug resistance; and c) determining the virus’ susceptibility to treatment with the drug from the relation between the enzyme activities in the presence of the drug and the absence of the drug,  said treatment comprising a change in drug therapy if the  virus’ susceptibility is below a predetermined cut-off level indicative of a need for a change in drug therapy.
Thus, the claims taken together with the specification imply that Applicant is claiming a method for assessing the need for changing  the drug treatment of a viral infection of a patient based on the activity of an extracted viral enzyme in the presence and absence of a drug at the IC50 concentration of the drug. Part c) is interpreted to mean  that the virus susceptibility is a ratio between the activity of the enzyme in the presence of the drug compared to the enzyme activity in the  absence of the drug. This ratio of relative activity is reasonably  expressed as enzyme activity with drug/enzyme activity without drug. This is consistent with the specification at the top of page 23, lines 3-6 where the remaining RT (reverse transcriptase) activity (Ra)  is the quota signal in the presence of the drug and the signal in the absence of the drug times 100.
Thus, the “predetermined cut-off level” is interpreted to mean some level of a prechosen relative enzyme activity. From claim 2, the drug treatment should be changed when the relative enzyme activity is below the predetermined cut-off.
3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of an medical doctor.
That factor is outweighed however by the unpredictalbe nature of the art. 
Kallendar et al. (US 7488577) teach a method for determining the activity of a DNA dependent DNA polymerase in a biological sample where the enzyme can be a retrovirus reverse transcriptase (RT; col. 3, lines 43-65). The measured DNA polymerization activity is used for drug susceptibility testing. This is performed to evaluate if a certain drug is effective in a mammal. The result can be used for selecting drug treatment therapy for the individual (col. 4, lines 3-11). 
Prolonged therapy of HIV infected individuals with nucleoside analogs leads to the development of resistant virus. Ex. 7 (col. 11) describes an experiment to show the effective of serial dilutions of tenofovir triphosphate on the indicated recombinant  HIV 1 RT enzyme. Enzyme activity was determined with the inhibitor and each RT enzyme. The RT activities obtained were recalculated into % of the activity of the same RT incubated in the absence of the inhibitor. This is reasonably expressed as RT activity in the presence of the inhibitor/RT activity in the absence of the inhibitor x 100%. The results are shown in Figure 4:

    PNG
    media_image1.png
    242
    345
    media_image1.png
    Greyscale
The open circles line (bottom-most)  represent HIV-1 wild type RT while the remaining lines represent mutated RTs. For example, at a concentration of Tenofovir of 0.1 µM, the % RT activity is about 80% for the wild type RT.  However, the % RT activities for the mutants is much higher. That is, the greater amount of % RT activity of the mutants means that the inhibitor is less effective.
Call et al. (J. Infectious Diseases (2001) 183: 401-408) teach a method for testing phenotypic drug susceptibility testing as a predictor of anti-retroviral treatment in response to HIV-infected people. Plasma samples were taken from HIV-infected people who were experiencing treatment failure and initiating a new anti-retroviral treatment regimen (abstract). Drug susceptibility was determined using the PhenoSense HIV-1 assay which involves the assembly of recombinant HIV-1 test vectors. Susceptibility of recombinant viruses derived from the patient were compared with susceptibility  the susceptibility of a drug-sensitive reference virus derived from an infection molecular clone of HIV-1. 
The primary outcome measure was time to treatment failure. The failure end-point definition was made on the basis  of controlled clinical outcome studies demonstrating that the ability to  sustain a 0.5 log10 decrease from baseline was associated with an improved clinical outcome (page 405, bottom of right paragraph). Therefore, a susceptibility greater  than 2.5-fold or 4-fold higher than the reference virus IC50 for the drug is associated with drug treatment failure. Or alternatively, less than a 2.5- or 4-fold increase in IC50 susceptibility value is indicative of improved clinical outcome.
Call concludes that phenotypic testing results appear to add important  information that physicians can use with making management decision of treatment failure in the clinical setting (page 407, end of left column).
Thus, from the combination of Kallendar and Call, the ordinary artisan would reasonably conclude that an inhibitor is less effective when the % RT (the ratio of the RT activity in the presence of the drug /the RT activity in the absence of the drug X 100%) is increased relative to a predetermined % RT. This is because a less inhibited enzyme will have a higher activity compared to a more inhibited enzyme. 
There is no way for one skill in the art to know, a priori, how to assess a virus’ susceptibility to a treat in order to make a change in drug therapy if the virus’ susceptibility  is below a predetermined cut-off  with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of the above claims.
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification defines IC50 as the drug concentration which inhibits virus growth in cell culture or the reaction of an enzyme to 50% (page 11, lines 10-14). From this disclosure the ordinary artisan would reasonable conclude that a drug concentration below a reference drug IC50 is more effective at inhibiting  the enzyme than the reference drug. That is, it take less drug to inhibit the enzyme at a level of 50% and thus, the drug is more effective than the reference drug. A drug concentration above the reference drug IC50 is less effective at inhibiting the enzyme than the reference drug. That is, it takes more drug to inhibit the enzyme and thus, the drug is less effective than reference drug. This is borne out by the specification’s reference to Pironti. It is disclosed that Pironti teaches that an IC50 value that exceeds a certain threshold is an indication that a drug in a patient’s anti-retroviral drug treatment is not working and a therapy change should be considered (page 11, lines 14-20).
As noted supra, the specification discloses at page 23, lines 3-6 that the remaining RT (reverse transcriptase) activity (Ra)  is the quota signal in the presence of the drug and the signal in the absence of the drug times 100. This is consistent with Kallendar where RT activity was recalculated into % of the activity of the same RT incubated in the absence of the inhibitor.
The instant specification discloses at page 6, lines 7-13, that the invention provides a method for assessing whether a patient treated for a viral infection is in need of a change in drug therapy to viral resistance “comprising the method according to claim 1, wherein an enzyme activity in the presence of drug at the predetermined drug concentration above (emphasis added) a predetermined cut-off value is indicative of a need for a change in drug therapy.”
Table 1 (page 23 of the specification) demonstrates that the remaining RT activity (% of activity in the absence of drug) increases (e.g., higher enzyme activity) for mutated RT enzymes. That is, the mutated enzymes are less susceptible to the drug.
Therefore, the specification does not support the instant claims because when the activity of the enzyme in the presence of a drug compared to the activity of the enzyme in the absence of a drug is lower compared to a predetermined cutoff, this indicates a more effective drug which would reasonably lead to the conclusion that the drug therapy is effective.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could predictably assess the need for a change in viral drug therapy based on viral susceptibility being below a predetermined cut-off level as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of the comparison of enzyme activities and viral susceptibility  and the Applicants direction in the specification at page 6, lines 7-13, that the invention provides a method for assessing whether a patient treated for a viral infection is in need of a change in drug therapy to viral resistance “comprising the method according to claim 1, wherein an enzyme activity in the presence of drug at the predetermined drug concentration above (emphasis added) a predetermined cut-off value is indicative of a need for a change in drug therapy.” Therefore, the amount of experimentation required in order to carry out the assessment based on viral susceptibility being below a predetermined cut-off level is extremely large and the methodology of would require inventive effort and extensive experimental burden.
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 
Claim Rejections - 35 USC § 101

	Claims 2, 4-8, 11 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the  judicial exceptions of a correlation a natural phenomenon and abstract ideas of a mental step without significantly more. 
Claim 2 recites the following:
A method for treatment of a viral infection in a patient with a drug inhibiting a viral enzyme comprising assessing whether the patient is in need of a change in drug therapy due to the virus’ resistance to the drug therapy where the assessment of the virus’ susceptibility to treatment comprises: a)  extracting the virus from a  sample containing the virus; b) measuring the viral enzyme activity in both the absence of the drug and in the presence of the drug at a single predetermined concentration where the predetermined concentration corresponds to the IC50 values for a reference enzyme with a known level of drug resistance; and c) determining the virus’ susceptibility to treatment with the drug from the relation between the enzyme activities in the presence of the drug and the absence of the drug,  said treatment comprising a change in drug therapy if the  virus’ susceptibility is below a predetermined cut-off level indicative of a need for a change in drug therapy.
	Claims 4-8 and 14 define the type of enzyme, the retrovirus and the types of antiviral inhibitors, Claim 11 is drawn to the type of biological sample. 
	The claim are drawn to a method  which is a statutory class of invention.
	However, multiple  judicial exceptions are recited including the correlation of a natural phenomenon which is the relationship between the effect of a drug on enzyme activity and the assessment for a drug treatment change. The determining step of step c) is based on an abstract idea that is a mathematical relationship of enzyme activies. This determination step can also be carried out mentally.
	These judicial exceptions are not integrated into a practical application because the result of the judicial exception is not integrated into a practical real word step in all embodiments. A real world step of changing drug therapy is carried out in the case of the virus’ susceptibility  being below a predetermined cut-off. However, if the virus’ susceptibility is above the cut-off then no step is taken. Thus, in this embodiment, an active step is not  taken as a result of the JE.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the assays are routine and conventional in the prior art and known or suggested to be used for changing a patient’s viral drug therapy (see Kallendar et al. and Call et al. supra).
Therefore, the subject matter of claims 2, 4-8, 11 and 14 is not patent eligible.
Response to Arguments
Applicant argues that the claims have been amended to recite steps relating  to extracting enzyme, measuring enzyme activity and a treatment step dependent on the result of the measurement.
Applicants argument is not persuasive because the claim includes an embodiment where a treatment change is not made (no active step) based on the outcome of the recited JE.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653